Case 8:20-cv-00350-JLS-KES Document 25 Filed 01/21/21 Page 1 of 1 Page ID #:104



  1
  2
  3
  4
  5                                                               JS-6
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11    MARIO ORLANDO MONTANO,                    Case No. 8:20-cv-00350-JLS-KES
 12                Petitioner,
 13          v.                                            JUDGMENT

 14    CYNTHIA Y. TAMPKINS,
 15                Respondent.
 16
 17
 18         Pursuant to the Court’s Order Accepting Report and Recommendation of
 19   U.S. Magistrate Judge,
 20         IT IS ADJUDGED that the Petition is dismissed with prejudice.
 21
 22
 23   DATED: January 21, 2021             ____________________________________
 24                                       JOSEPHINE L. STATON
                                          UNITED STATES DISTRICT JUDGE
 25
 26
 27
 28
